Citation Nr: 1147336	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a June 1977 rating decision of the RO, which assigned an initial 60 percent evaluation for dermatomyositis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The June 1977 RO rating decision assigning an evaluation of 60 percent disabling for service-connected dermatomyositis was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The June 1977 rating decision assigning an evaluation of 60 percent disabling for dermatomyositis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that there was CUE in the June 1977 rating decision in which the RO assigned an evaluation of 60 percent disabling for dermatomyositis.  The Veteran argues that his condition was evaluated using the wrong Diagnostic Code and should be assigned a higher evaluation under a different Diagnostic Code.

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  A request for revision of a decision of the Secretary of Veterans' Affairs (Secretary) may be made at any time after that decision is made.  38 U.S.C.A. § 5109A(c) (West 2002).  Where evidence establishes that there was CUE, the prior decision will be reversed or revised.  38 U.S.C.A. § 5109(b).  

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998). 

As stated by the United States Court of Appeals for Veterans Claims (Court): 

a "clear and unmistakable error" under § 3.105(a) must be the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. at 313-14. 

The Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order for an error to be CUE, the error must be outcome determinative.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

The  Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

In the June 1977 RO rating decision, the RO indicated that it rated the Veteran's dermatomyositis under Diagnostic Code 8099-8029.  The Board notes that the first four digits of that diagnostic code indicate that the schedule for Organic Diseases of the Central Nervous System list no rating criteria that exactly match the Veteran's disability, so the criteria for an analogous rating was used.  38 C.F.R. § 4.20.  However, review of title 38 of the Code of Federal Regulations for 1976 does not reveal any Diagnostic Code 8029.

As such, on the face of the June 1977 RO rating decision, the wrong law, in particular the wrong Diagnostic Code, was applied in rendering the Veteran's 60 percent disabling evaluation.

However, in order to constitute CUE the error must be one which, had it not been made, would have manifestly changed the outcome at the time it was made.  The Board notes that prior to the grant of service connection and the assignment of the initial evaluation in June 1977, the RO corrected the Diagnostic Code to 6350 for lupus erythematosus, systemic, in March 1976.  Subsequently, when the Veteran was granted service connection and assigned an initial evaluation in June 1977, the RO referenced the Diagnostic Code 8029.  The Board finds that referencing the incorrect Diagnostic Code number in the June 1977 decision did not manifestly change the outcome at the time the decision was made.

Under Diagnostic Code 6350, a 60 percent evaluation was assigned if the condition was chronic with frequent exacerbations and multiple joint and organ manifestations productive of moderately severe impairment of health.  An 80 percent evaluation was assigned if the condition was less than totally incapacitating, but in symptom combinations productive of severe impairment of health.  A 100 percent evaluation was assigned if the condition was acute with constitutional manifestations associated with serous or synovial membrane or visceral involvement or other symptom combinations, totally incapacitating.  38 C.F.R. § 4.88a, Diagnostic Code 6350 (1976).

The Board notes that words such as "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (1976).

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

At the time of the June 1977 RO rating decision, the reports of VA medical examinations dated in October 1972, April 1975, and September 1976, the service treatment records, a report of Dr. R.D. dated in August 1972, a statement of Dr. J.S. dated in November 1975, and a statement of Dr. R.S. dated in January 1975, were associated with the claims file.

Dr. R.D. reported in August 1972 that the Veteran was treated for a history of pain in the upper arm and in the chest that began in March 1972.  Dr. R.D. indicated that the Veteran reported that when he was getting things from his truck he fell.  The Veteran was noted to have been treated at an osteopathic hospital and to have been discharged without a diagnosis.  A spinal tap was found to be slightly abnormal but it was noted that it was felt to be from a traumatic tap.  Electromyography (EMG) was consistent with a diagnosis of polymyositis.  The Veteran had pain in the proximal muscles of his legs, thigh, and the upper extremities.  He had two skin lesions, one on the chest and on his face.  He had definite weakness in the proximal muscles on physical examination.  Laboratory investigation revealed a high sed. rate, high serum glutamic oxaloacetic transaminase (SGOT), and high lactate dehydrogenase (LDH).  The complete blood count, blood sugar, protein-bound iodine (PBI), and chest X-ray were all normal.  The Veteran had an upper GI which showed a normal stomach, but there was some difficulty in barium passing through the junction of the pharynx and the esophagus.  The chest X-ray was reported as normal.  Intravenous pyelogram did not show any significant abnormality.  The Veteran was scheduled to have a barium enema and sigmoidoscopy examination but he refused to have these tests done.  

A dermatologist was noted to have been consulted and felt that the diagnosis was consistent with dermatomyositis.  The Veteran had two muscle biopsies that were normal and also a skin biopsy that was consistent with a diagnosis of Collagen disease, probably dermatomyositis.

The Veteran was discharged in May 1972 with a diagnosis of dermatomyositis.  

After discharge the Veteran was treated with medication including prednisone.  The Veteran was noted to be readmitted to the hospital in June 1972 with nausea, vomiting, chest and abdominal pain.  His temperature on admission was 104.5.  His pulse was 140.  The Veteran went into shock and was transferred to the Intensive Care Unit.  His blood pressure dropped to 60.  His heart rhythm was regular and rapid, 40 beats per minute, no murmurs.  There were rales in the right lower lobe of the lungs.  The abdomen was slightly rigid and the epigastric area was tender.  Chest X-ray showed pneumonic infiltration in the right lower lobe.  Blood culture grew pneumococci.  The Veteran was noted to have relative adrenal insufficiency from being on steroids for dermatomyositis.

The Veteran was treated with massive doses of steroids and Keflin, I.V.  At the time of discharge the Veteran had weakness in the proximal muscles of the right and over both deltoid muscles.  His skin lesions had slightly improved.  The Veteran was diagnosed at discharge with right lower lobe pneumonia and dermatomyositis.

The Veteran was followed by the physician and noted to have pain in both proximal muscles of the thigh along with weakness in July 1972.  A chest X-ray was normal.

Thereafter the Veteran was seen in August 1972 complaining of pain in both upper arms and upper legs.  He complained of generalized weakness and stated that he could not get out of bed without help.  The Veteran's wife reported that he had difficulty putting on his shirt.  Examination revealed tenderness over both deltoid muscles and definite weakness.  There was also tenderness and weakness of the proximal muscles of the anterior compartment of the thigh.  There was no sensory change.  Deep tendon reflexes were equal and symmetrical.  Knee reflex was one plus.  Ankle reflex was one plus.  Biceps, triceps, and supinator reflexes were all one plus and equal.  The plantar response was flexor.  The gait was slightly ataxic because of the weakness.  The Veteran was diagnosed with dermatomyositis.

VA examination in October 1972 revealed the Veteran to have flushed slightly cyanotic areas on the knee and neck.  The Veteran's skin was very dry and his back showed innumerable small yellowish, cyst like areas, discharging tallow on pressure.  There was no tenderness of skin on pinching.  

Musculo-skeletal system review indicated a diagnosis of dermatomyositis was made.  At the examination the Veteran had difficulty walking due to weakness in the legs and pain.  His arms were weak.  He could feed himself and shave; however, he needed help for dressing and washing.  There were constant pains in the arms, legs, and chest.  The muscles were not wasted, but weak and slightly tender, especially arm and forearm, thigh and leg muscles.  The Veteran's gait was slow and awkward, with no special muscle group responsible for it, and his reflexes were normal.  

VA examination in April 1975 revealed the Veteran to have pigmentation of the cheeks.  The musculo-skeletal system revealed that the Veteran had a history of severe muscle weakness that was severe enough at one time to immobilize the Veteran and confine him to a wheelchair.  He was noted to have been under the care of the Cleveland Clinic where skin and muscle biopsy were done.  He was noted to be taking prednisone and other medications.  There was a history of fall with left shoulder dislocation, manifestations of his symptoms.  There appeared to be atrophy of the musculature of the shoulder girdle.  The Veteran was diagnosed with dermatomyositis.

In a statement dated in January 1975, Dr. R.S. reported that the Veteran consistently complained of excessive fatigue and tiredness since 1965 and noted a persistent hyperpigmented rash over the forehead since 1968.  In a statement dated in November 1975, Dr. J.S. reported that the Veteran complained of feeling tired all the time.

VA examination in September 1976 revealed rashes on both feet, tired, sore muscles, and acne on back and chest.  His muscles were noted to be weaker than usual.  The Veteran indicated that he had not worked since March 1972.

The Board notes that at the time of the June 1977 RO rating decision, the Veteran's dermatomyositis was not productive of symptom combinations productive of severe impairment of health or manifestations of the serous, synovial membrane, or visceral involvement that rendered him totally incapacitated.  At the time of the June 1977 RO rating decision, the Veteran's dermatomyositis generally manifested musculoskeletal weakness and that in one instance the Veteran was noted to have been immobilized by the symptoms of his condition.  However, the preponderance of the evidence does not reveal the Veteran's symptoms to be severe.  As such, at the time of the June 1977 RO rating decision, the Veteran's dermatomyositis did not warrant an evaluation in excess of 60 percent disabling under Diagnostic Code 6350.  The argument that the evidence warranted a higher evaluation is an argument that the facts were improperly weighed.  How the facts were weighed cannot be CUE.  Therefore, although the RO cited the incorrect Diagnostic Code in the rating decision, as the citation of the correct Diagnostic Code would not have manifestly changed the outcome at the time the decision was made, the June 1977 RO rating decision is not the product of CUE. 

Finally, in November 2000, Congress the Veterans Claims Assistance Act of 2000 (VCAA), which enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The Veterans Court has held that the VCAA does not apply to CUE cases. See Simmons v. Principi, 17 Vet. App. 104, 109 (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  Hence, a discussion of the impact of the VCAA in this matter is not necessary. 


ORDER

The claim to revise or reverse the June 1977 rating decision on the basis of CUE is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  The Veteran argues that his dermatomyositis disability renders him unemployable due to its musculoskeletal symptoms.  He contends that the VA examination performed is inadequate because it does not adequately comment upon the musculoskeletal aspect of his disability.

The Board notes that the Veteran was afforded a VA skin examination in April 2007.  Although the examiner provided complete evaluation of the skin component of the Veteran's dermatomyositis and briefly discussed the Veteran's musculoskeletal symptoms, the examiner did not consider the Veteran's experience and education in rendering the opinion that the Veteran could perform sedentary employment.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that there is not sufficient medical evidence to make a decision and, therefore, the claim must be remanded for the Veteran to be afforded another VA medical examination.

In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA TDIU examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected dermatomyositis. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected dermatomyositis. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


